 Case 1:21-cv-01791-WFK-PK Document 1 Filed 04/01/21 Page 1 of 9 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

 BLACK MOUNTAIN EQUITIES, INC.,                          §
                                                         §
 Plaintiff,                                              §
                                                         §   ORIGINAL COMPLAINT
                         vs.                             §
                                                         §
 AMERICAN STOCK TRANSFER                                 §
 & TRUST COMPANY, LLC,                                   §   Case No. ____________________
                                                         §
 Defendant.                                              §
                                                         §



                                                  I.
                                        INTRODUCTION

        1.     The gravamen of this case is simple: Defendant American Stock Transfer & Trust

Company, LLC (“American Stock”) acts as a transfer agent for Two Rivers Water & Farming

Company (“Two Rivers”), a publicly traded company. Pursuant to a Warrant to Purchase Shares

of Common Stock, Plaintiff Black Mountain Equities, Inc. (“Black Mountain”) acquired

6,471,632 common shares of Two Rivers stock on March 24, 2021. However, American Stock

failed to issue Black Mountain with a certificate evidencing its ownership of the shares or to

register the shares in Black Mountain’s name. There is no basis at law for American Stock to

refuse to do so, which is the reason for this lawsuit.

                                                 II.

                                          THE PARTIES

        2.     Plaintiff Black Mountain Equities, Inc. is a California corporation with its principal

place of business in San Diego, California.




ORIGINAL COMPLAINT                                                                           PAGE 1
 Case 1:21-cv-01791-WFK-PK Document 1 Filed 04/01/21 Page 2 of 9 PageID #: 2




        3.      Defendant American Stock Transfer & Trust Company, LLC is a limited liability

company none of whose members are a citizen of California, and which can be served with process

through the New York Department of State, One Commerce Plaza, 99 Washington Avenue,

Albany, NY 12231.

                                                 III.

                                JURISDICTION AND VENUE
        4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

(diversity jurisdiction). Complete diversity of citizenship exists between Plaintiff and Defendant

and the amount in controversy exceeds $75,000.

        5.      Venue and personal jurisdiction over the Defendant is proper in this Court under

28 U.S.C. § 1391 because Defendant is a limited liability company with its principal place of

business at 6201 15th Ave, Brooklyn, New York 11219. Accordingly, Defendant resides in this

district and a substantial number of the events, omissions, and decisions alleged in this case

occurred in this District.

                                                 IV.

                                   FACTUAL BACKGROUND

        6.      Plaintiff Black Mountain is a financial institution who works with small businesses

in need of capital to help grow their businesses and allow them to flourish. It is a critical component

in the world of finance as many businesses, such as Defendant Two Rivers, are in need of

investment capital, but lack the requisite historical performance and financial stability to appeal to

larger financial institutions—in other words, they are very risky bets.

        7.      Two Rivers is a publicly traded entity (ticker symbol “TURV”) that sought to raise

capital for continuing operations and growth of its business.




ORIGINAL COMPLAINT                                                                             PAGE 2
 Case 1:21-cv-01791-WFK-PK Document 1 Filed 04/01/21 Page 3 of 9 PageID #: 3




       8.      On April 26, 2017, Black Mountain and Two Rivers originally entered into a

Promissory Note under which Black Mountain lent, and Two Rivers agreed to repay, $330,000 in

principal. As noted above, Black Mountain acts as a lender to businesses who frequently are

unable to obtain financing from major financial institutions. It places relatively “risky bets” on

businesses it analyzes and believes will perform, and in the process serves a valuable role in the

financial industry, making capital available to numerous successful businesses who would have

been shut out were lenders such as Black Mountain not available to finance their operations.

       9.      Two Rivers later requested an extension on the maturity date of the note. In

exchange for this extension, and other valuable consideration, Black Mountain and Two Rivers

entered into the Amendment to Promissory Note, a true and correct copy of which is attached

hereto as Exhibit A.

       10.     As part of the consideration for the amendment, Two Rivers issued Black Mountain

a Warrant to Purchase Shares of Common Stock, a true and correct copy of which is attached

hereto as Exhibit B (the “Warrant”).

       11.     The Warrant originally granted Black Mountain the option to purchase 146,000

shares of Two Rivers common stock at an exercise price of $1 per share.

       12.     However, the Warrant also contains an industry standard anti-dilution and best-

pricing provision that adjusts the Exercise Price of $1 per share downwards to match the price of

any later-issued Two Rivers common stock, or common stock equivalents. This language (Section

5.2 of the Warrant) is necessary to preserve the value of Two Rivers’ promise to Black Mountain;

otherwise, Black Mountain could simply issue a million shares of its stock to a third party at a

penny per share and dilute the value of Black Mountain’s option to purchase $146,000 of Two




ORIGINAL COMPLAINT                                                                        PAGE 3
 Case 1:21-cv-01791-WFK-PK Document 1 Filed 04/01/21 Page 4 of 9 PageID #: 4




Rivers stock to an amount far less than $146,000. Hereafter, Section 5.2 of the Warrant is referred

to as the “Anti-Dilution Provision.”

       13.     The Anti-Dilution Provision provides as follows:




       14.     In 2020, Two Rivers issued common stock to a third party, Auctus Fund, at a price

of $0.02256 per share.

       15.     This meant that under the Anti-Dilution Provision, Black Mountain automatically

obtained the right to obtain $146,000 of Two Rivers’ common stock at an Adjusted Exercise Price

of $0.02256 (the same price granted to Auctus Fund).




ORIGINAL COMPLAINT                                                                         PAGE 4
 Case 1:21-cv-01791-WFK-PK Document 1 Filed 04/01/21 Page 5 of 9 PageID #: 5




        16.     On March 24, 2021, Black Mountain issued Two Rivers an Exercise Notice under

its Warrant requesting issuance of 6,471,632 common shares of Two Rivers at the Adjusted

Exercise Price of $0.02256 per share. A true and correct copy of this Notice of Exercise is attached

hereto as Exhibit C.

        17.     American Stock serves as Two Rivers’ transfer agent.

        18.     Although Black Mountain lawfully acquired 6,471,632 common shares of Two

Rivers stock under the terms of its Warrant, American Stock has refused to issue Black Mountain

a certificate evidencing its ownership of the shares or to register the shares in Black Mountain’s

name.

                                                 V.
                                 CAUSES OF ACTION
        FIRST CAUSE OF ACTION: VIOLATION OF UCC SECTIONS 8-501, 8-503 AND 8-506

        19.     The foregoing allegations are incorporated by reference as if fully set forth herein.

        20.     Under UCC § 8-501(b)(3), a person acquires a securities entitlement if a securities

intermediary “becomes obligated under other law, regulation, or rule to credit a financial asset to

the person's securities account.”

        21.     Defendant American Stock is a securities intermediary under the UCC.

        22.     Under the terms of UCC § 8-501(b)(3), Black Mountain holds a securities

entitlement in 6,471,632 common shares of Two Rivers stock under the terms of its Warrant as of

its March 24, 2021 Notice of Exercise (Exhibit C).

        23.     UCC § 8-501(c) further states that: “If a condition of subsection (b) has been met,

a person has a security entitlement even though the securities intermediary does not itself hold

the financial asset.”




ORIGINAL COMPLAINT                                                                            PAGE 5
 Case 1:21-cv-01791-WFK-PK Document 1 Filed 04/01/21 Page 6 of 9 PageID #: 6




        24.     Accordingly, as a securities intermediary, American Stock is obligated to issue a

certificate of ownership of the Shares to Black Mountain and to register the Shares in Black

Mountain’s name, and its failure to do so constitutes a violation of UCC § 8-501.

        25.     Defendant is the custodian of Plaintiff’s Shares. Under UCC § 8-503(a): “… all

interests in that financial asset held by the securities intermediary are held by the securities

intermediary for the entitlement holders, [and] are not property of the securities intermediary.”

        26.     Moreover, under UCC § 8-506, “[a] securities intermediary shall exercise rights

with respect to a financial asset if directed to do so by an entitlement holder.”

        27.     Pursuant to the provisions of the UCC, Plaintiff is entitled to injunctive and other

relief as allowed by law.

                            SECOND CAUSE OF ACTION: CONVERSION

        28.     The foregoing allegations are incorporated by reference as if fully set forth herein.

        29.     Plaintiff has a possessory right to the Shares as a matter of law, and hereby directs

American Stock to grant Plaintiff possession of the Shares.

        30.     Defendant is exercising dominion over the Shares in derogation of Plaintiff’s rights

to have the Shares, to hold them in its own broker account, and to sell them if it chooses to.

        31.     Nontangible property, such as securities and the opportunity to sell them, is a

property right that can be usurped under a theory of conversion. Roemer & Featherstonhaugh,

P.C. v Featherstonhaugh, 267 A.D.2d 697, 699 N.Y.S. 2d 603 (N.Y. App. Div. 1999) (wrongful

usurpation of stock options and business opportunities held to constitute conversion).

        32.     Defendant is holding Plaintiff’s property to the exclusion of Plaintiff and its

beneficial interests.

        33.     Defendant does so knowingly and intentionally.




ORIGINAL COMPLAINT                                                                            PAGE 6
 Case 1:21-cv-01791-WFK-PK Document 1 Filed 04/01/21 Page 7 of 9 PageID #: 7




          34.   Defendant is thus liable to Plaintiff for damages.

                               THIRD CAUSE OF ACTION: BAILMENT

          35.   The foregoing allegations are incorporated by reference as if fully set forth herein.

          36.   Plaintiff pleads bailment in the alternative to conversion.

          37.   Two Rivers effectively allowed American Stock to serve as bailee.

          38.   American Stock has possession of the Shares.

          39.   However, the Shares do not belong to American Stock.

          40.   Under UCC § 8-503(a): “… all interests in that financial asset held by the securities

intermediary are held by the securities intermediary for the entitlement holders, [and] are not

property of the securities intermediary.”

          41.   As such, American Stock has a duty to Plaintiff to account for the Shares when

requested and to produce the same.

          42.   American Stock has failed to return the Shares when requested by Plaintiff and to

release them to Plaintiff’s broker.

          43.   Therefore, American Stock is liable to Plaintiff for damages under a bailment

theory.

                         FOURTH CAUSE OF ACTION: INJUNCTIVE RELIEF

          44.   The foregoing allegations are incorporated by reference as if fully set forth herein.

          45.   In order to be entitled to injunctive relief, Plaintiff must demonstrate a likelihood

of success on the merits; the likelihood of irreparable harm absent an injunction; that the balance

of equities tips in favor of Plaintiff; and that the injunction is in the public interest.




ORIGINAL COMPLAINT                                                                            PAGE 7
 Case 1:21-cv-01791-WFK-PK Document 1 Filed 04/01/21 Page 8 of 9 PageID #: 8




        46.     As detailed above, Plaintiff has a likelihood of success on the merits of its claims.

Its entitlement to 6,471,632 common shares of Two Rivers stock as of the date of its Notice of

Exercise is indisputable.

        47.     Absent an injunction, Plaintiff will be irreparably harmed. The value of Two

Rivers’ common stock fluctuates on the open market and every day that passes in which Plaintiff

is deprived of its rightful ownership of the Shares risks irreparable harm to Plaintiff due to the

possibility of either a negative fluctuation in the value of the shares, or Plaintiff’s loss of the ability

to profit from an upward swing in the Shares’ value.

        48.     The balance of equities tips in favor of Plaintiff. American Stock will not be

harmed or prejudiced by the issuance of an injunction because Plaintiff’s entitlement to 6,471,632

common shares of Two Rivers stock as of the date of its Notice of Exercise is indisputable.

        49.     The requested injunction will also be in the public interest; indeed, the requested

injunctive relief mirrors American Stock’s obligations under the UCC, and it is in the public

interest for the provisions of the Uniform Commercial Code to be uniformly followed and

enforced.

        50.     Plaintiff therefore requests an affirmative or mandatory injunction ordering

Defendant American Stock to issue Plaintiff a certificate evidencing its ownership of the Shares,

and to register the Shares in Plaintiff’s name.




ORIGINAL COMPLAINT                                                                                 PAGE 8
 Case 1:21-cv-01791-WFK-PK Document 1 Filed 04/01/21 Page 9 of 9 PageID #: 9




                                                  VI.

                                     PRAYER FOR RELIEF

       51.     WHEREFORE, Plaintiff requests that the Court enter an order mandating that

Defendant American Stock Transfer & Trust Company, LLC to issue Plaintiff a certificate

evidencing its ownership of 6,471,632 common shares of Two Rivers Water & Farming Company,

and to register the Shares in Plaintiff’s name.

       52.     In the alternative, Plaintiff prays for monetary damages.

       53.     Plaintiff further requests its reasonable and necessary attorneys’ fees and costs, as

allowed by law.

       54.     Plaintiff further generally requests all relief, whether at law or in equity, the Court

finds to be equitable and just.


Dated: April 1, 2021                          SBAITI & COMPANY, PLLC
                                              /s/ Mazin A. Sbaiti
                                              Mazin A. Sbaiti
                                              NY Bar No. 4339057
                                              mas@sbaitilaw.com
                                              SBAITI & COMPANY PLLC
                                              J.P. Morgan Chase Tower
                                              2200 Ross Avenue, Suite 4900W
                                              Dallas, TX 75201
                                              T: (214) 432-2899
                                              F: (214) 853-4367

                                              Counsel for Plaintiffs




ORIGINAL COMPLAINT                                                                            PAGE 9
